Order of the County Court of Nassau county *707modified so as to grant the motion to strike out the first and second defenses, and as so modified affirmed, with ten dollars costs and disbursements to appellant, with leave to the defendants to serve an amended answer within ten days from the entry of the order herein. In our opinion the second defense is insufficient. Plaintiff was not responsible for the acts and conduct of the tenant complained of and there was, therefore, no constructive eviction. The first defense is insufficient as a complete defense because the acts complained of did not occur until subsequent to September 1, 1932, and under the allegations of the complaint the defendants are, therefore, liable for the rent for July, August and September. Lazansky, P. J., Young and Carswell, JJ., concur; Hagarty and Davis, JJ., dissent and vote to affirm without modification.